Citation Nr: 0901283	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-36 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for adjustment disorder with depressed mood.

2.  Entitlement to an increased rating for patellofemoral 
syndrome of the right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for hammertoe 
deformity of the third and fourth toes of the right foot, pes 
planus, and status post hammertoe repair of the fifth toe, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for hammertoe 
deformity of the third and fourth toes of the left foot, pes 
planus, and status post hammertoe repair of the fifth toe, 
currently evaluated as 10 percent disabling.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1998 to 
January 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in July 2005, the RO granted the 
veteran's claim for service connection for a psychiatric 
disability, and assigned a 30 percent evaluation for it, 
effective January 2005.  Based on the receipt of additional 
evidence, the RO, by rating decision in September 2006, 
assigned a 50 percent evaluation for adjustment disorder with 
depressed mood, effective January 2005.  The veteran has 
continued to disagree with the assigned evaluation.  In 
addition, in a July 2007 rating action, the RO denied the 
veteran's claim for an increased rating for hammertoe 
deformity of each foot, and his claim for a total rating 
based on individual unemployability due to service-connected 
disability.

During the hearing before the undersigned in September 2008, 
the veteran withdrew his claim for a higher rating for scars 
of the little toe of each foot.  Accordingly, this decision 
is limited to the issues set forth on the cover page.


In addition, the Board notes that the veteran submitted a 
Statement in Support of Claim at the hearing in which he 
sought to reopen his claim for service connection for post-
traumatic stress disorder.  This matter is referred to the RO 
for appropriate action.

The issue of entitlement to a total rating is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran's adjustment disorder is manifested by poor 
concentration and sleep difficulty.  

2.  There is no clinical evidence of suicidal ideation, 
neglect of personal appearance or spatial disorientation.  

3.  The veteran's right knee disability is manifested by full 
range of motion with complaints of pain.  There is no 
instability or subluxation.

4.  The hammertoes on the right foot are manifested by normal 
alignment, and his foot symptoms are not productive of a 
disability that is more than moderate in severity.

5.  The hammertoes on the left foot are manifested by normal 
alignment, and his foot symptoms are not productive of a 
disability that is more than moderate in severity.

6.  The veteran has been granted service connection for 
adjustment disorder with depressed mood, evaluated as 50 
percent disabling; patellofemoral syndrome of the right knee, 
evaluated as 10 percent disabling; hammertoe deformity of the 
third and fourth toes of the right foot, pes planus, and 
status post hammertoe repair of the fifth toe, evaluated as 
10 percent disabling; hammertoe deformity of the third and 
fourth toes of the left foot, pes planus and status post 
hammertoe repair of the fifth toe, evaluated as 10 percent 
disabling; and tender scars of the left and right little 
toes, status post hammertoe repairs, each evaluated as 10 
percent disabling.  The combined schedular evaluation is 70 
percent.

7.  He has work experience in manual labor and completed 1 
year of college.

8.  The veteran's service-connected disabilities are not so 
severe as to prevent him from engaging in employment 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for adjustment disorder with depressed mood have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9440 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for patellofemoral syndrome of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2008).

3.  The criteria for an evaluation in excess of 10 percent 
for hammertoe deformity of the third and fourth toes of the 
right foot, pes planus, and status post hammertoe repair of 
the fifth toe, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5282, 
5284 (2008).

4.  The criteria for an evaluation in excess of 10 percent 
for hammertoe deformity of the third and fourth toes of the 
left foot, pes planus, and status post hammertoe repair of 
the fifth toe, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5282, 
5284 (2008).


5.  A total rating based on individual unemployability due to 
service-connected disability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a February 2005 letter, issued prior to the rating 
decision on appeal the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection and for an 
increased rating, as well as what information and evidence 
must be submitted by the veteran and what information and 
evidence will be obtained by VA.  With regard to his 
increased rating claims, the letter advised the veteran he 
could submit evidence from medical providers, statements from 
others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disabilities.  A May 2007 letter furnished the 
necessary information regarding the veteran's claim for an 
increased rating and for a total rating based on individual 
unemployability due to service-connected disability.  

In addition, letters dated in March 2006, May 2007, and June 
2008 informed the veteran of the necessity of providing 
medical or lay evidence demonstrating the level of impairment 
for his claimed conditions, and the effect that the 
conditions have on his employment and daily life.  The notice 
also provided examples of pertinent medical and lay evidence 
that the veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to a higher rating.  
These letters also advised the appellant of the evidence 
needed to establish an effective date.  The June 2008 letter 
provided relevant diagnostic criteria for evaluating the 
veteran's service-connected disabilities.  The case was 
readjudicated later in June 2008.

In any event, the appeal regarding the claim for a higher 
initial rating stems from the original award of service 
connection for adjustment disorder.  As noted above, the 
February 2005 letter provided VCAA compliant notice on the 
veteran's claim for service connection.  In Dingess, the 
United States Court of Appeals for Veterans Claims (Court) 
held that in cases in which service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b) (2008).  Thus, because the notice that 
was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the VA 
medical records, VA examination reports, statements from 
family members, and the testimony of the veteran at a hearing 
before the undersigned.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process by providing medical 
evidence and lay statements, and by describing his symptoms 
and their impact on his activities in statements and 
testimony.  Following issuance of the June 2008 letter and 
the June 2008 statement of the case, both of which provided 
relevant rating criteria, the veteran responded that he had 
no additional evidence to submit.  Thus, the veteran has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Sanders, supra; Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Increased ratings 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2008).

A.  Adjustment disorder 

A 100 percent evaluation is warranted for generalized anxiety 
disorder with total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation is warranted if there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is warranted if there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss( such as forgetting names, 
directions, recent events.  38 C.F.R. § 4.130, Diagnostic 
Code 9440.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score which reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Richard v. Brown, 
9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  A Global Assessment of Functioning score of 71 
to 80 indicates, if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork). 
Global Assessment of Functioning scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  A score of 
51 to 60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
Global Assessment of Functioning score of 41 to 50 indicates 
serious symptoms and serious impairment in social, 
occupational, or school functioning (e.g., no friends), while 
a Global Assessment of Functioning score of 31 to 40 
indicates major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. § 
4.125.  The Board is cognizant that a Global Assessment of 
Functioning score is not determinative by itself.

The evidence supporting the veteran's claim includes his and 
his family's statements and some of the medical findings.  
The veteran's parents provided a statement mentioning his 
frustration, anxiety and depression.  His sister also 
provided a statement that the veteran continues to experience 
stress and anxiety, and has difficulty focusing.

The Board notes that the veteran has been afforded two 
psychiatric examinations by the VA during the course of this 
appeal.  He was described as having a sad affect on the 
February 2005 VA psychiatric examination.  In addition, his 
mood was a little depressed, especially about living with his 
parents.  It was indicated that he mostly felt anxious.  He 
described varied sleep.  The veteran's concentration and 
short-term memory were poor because he worried a lot.  

When he was seen in a VA outpatient treatment clinic in 
August 2005, the veteran reported difficulties with sleep 
disturbance and extreme depression, difficulty making and 
maintaining relationships and extreme anxiety.  He noted that 
while he was attending school, he was able to do so only 
part-time due to a feeling of being overwhelmed.  He reported 
anger, depression and anxiety in December 2006.  Later that 
month, he was described as being glum and having a "sad 
sack" appearance.  

During the June 2007 VA psychiatric examination, the veteran 
stated that his mind was busy and that he could not focus his 
attention on reading and doing his homework.  He claimed that 
his mind wandered at times.  On examination, it was reported 
that the veteran scored poorly, 20/30, on the "SLUMS" 
mental status evaluation.  He was described as being quite 
casual about his relatively poor response to recalling things 
after five minutes.  His responses to questions suggested 
some poor abilities in abstract thinking.  The examiner 
asserted that the veteran had symptoms of a generalized 
anxiety disorder with ongoing worry and indecisiveness and 
symptoms of acute anxiety manifested chiefly by difficulty 
breathing.  The veteran avoided crowds because of 
claustrophobia.  The examiner added that the veteran's 
overall problems of functioning in life suggested longer 
standing problems than that of recent anxiety only.  The 
diagnoses included generalized anxiety disorder with anxiety 
episodes; identity problems; obsessive compulsive disorder, 
mild; adjustment disorder with depression, secondary to 
physical disability and chronic pain; and dependent and 
avoidant personality trait disorders.  

The evidence against the veteran's claim includes the 
findings on the VA psychiatric examinations.  In this regard, 
the Board points out that at the time of the February 2005 VA 
examination, the veteran's energy was characterized as 
normal.  He denied suicidal or homicidal ideation and audio 
and visual hallucinations.  He had no paranoid ideations or 
ideas of reference.  His thought processes were linear and 
goal-directed, and his speech was non-pressured.  The 
diagnoses were adjustment disorder with depressed mood and 
generalized anxiety disorder.  The examiner commented that he 
did not believe that the veteran's generalized anxiety 
disorder was the result of service.  The Global Assessment of 
Functioning score attributable to the adjustment disorder was 
60, and his overall Global Assessment of Functioning score 
was 55.  The examiner stated that the veteran's panic attacks 
were related to the generalized anxiety disorder.  

When examined by the VA in June 2007, the veteran's appetite 
was good and his weight was stable.  He was noted to be neat 
and clean.  There was no evidence of a thought disorder.  He 
had no delusions or hallucinations.  He did not seem 
depressed and there were was no evidence of hallucinations or 
delusional ideation.  The veteran did not seem at all 
depressed, and there were no symptoms of anxiety noted on the 
examination.  The examiner commented that while the veteran 
had been in treatment for his symptoms, he had not engaged in 
mental health treatment in any significant way.  It was 
reported that the veteran participated in a pool league on a 
weekly basis, and that he also hung out with a male friend.  
He visited his parents on a daily basis.  It was also noted 
that his symptoms of depression seemed much less at this time 
and his anxiety had a great deal to do with his struggles 
with his identity and his position in life.  The Global 
Assessment of Functioning score due to his adjustment 
disorder was 60; the Global Assessment of Functioning score 
due to generalized anxiety disorder and obsessive compulsive 
disorder was 56; and the Global Assessment of Functioning 
score attributable to his major difficulties with identity 
problems was 51.  The Board observes that the examiner 
specifically stated that the latter two problems were not 
service-connected.  He also noted that the veteran was able 
to maintain his personal hygiene and no inappropriate 
behavior was described.  His thought processes and 
communication were not impaired, nor was his social 
functioning.  

The Board notes that there is no indication of suicidal 
ideation, near continuous depression, obsessional rituals, 
impaired impulse control, or any other symptoms that would 
support a higher rating. 

Based on the evidence summarized above, the Board concludes 
that the medical findings on examination are of greater 
probative value than the veteran's and his family's 
statements regarding the severity of his service-connected 
psychiatric disability.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for an 
initial rating in excess of 50 percent for adjustment 
disorder with depressed mood.  

B.  Right knee disability 

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the 
leg is limited to 45 degrees.  When extension is limited to 
30 degrees, a 40 percent evaluation is assignable.  When 
limited to 20 degrees, a 30 percent rating may be assigned.  
When extension is limited to 15 degrees, a 20 percent 
evaluation may be assigned.  When limited to 10 degrees, a 10 
percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

A 30 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is severe.  When moderate, a 20 percent evaluation 
may be assigned.  When slight, a 10 percent evaluation will 
be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The evidence supporting the veteran's claim includes his 
statements and some of the medical findings of record.  
During the hearing before the undersigned, the veteran 
alleged that he was unable to bend the knee and that he had 
problems going up stairs.  The veteran's parents provided a 
statement mentioning his lack of mobility and difficulty 
kneeling, standing, or sitting for long periods of time and 
need for pain killers.  His sister also provided a statement 
that the veteran continues to experience pain and limitation 
of function in his knee. 

The Board notes that when he was examined by the VA in June 
2007, the veteran reported persistent swelling of the right 
knee.  He also asserted that his pain ranged from 7-10/10.  
He claimed that he had flare-ups of pain that lasted for at 
least 15 days every month.  He also reported buckling of the 
knee.  An examination revealed a very prominent tibial 
tubercle that was consistent with Osgood-Schlatter's disease.  
He had positive patellar tenderness with pressure to the 
patella.  He reported pain on motion at the extremes.  

The evidence against the veteran's claim includes the medical 
evidence of record.  It is significant to note that when the 
veteran was examined by the VA in June 2007, other than the 
findings summarized above, the right knee was anatomically 
intact.  Lachman's, McMurray's and Drawer's tests were all 
negative.  Although the veteran reported the knee was 
unstable, there was no evidence of any laxity or subluxation 
of the ligaments.  It must also be noted that range of motion 
was from 0-140 degrees.  His quadriceps were the same size 
bilaterally, and there was no evidence of swelling or 
stiffness of his right knee.  It was also reported that the 
veteran was able to stand and sit for up to one hour and that 
he could walk up to three miles.  An X-ray of the right knee 
showed no changes of degenerative joint disease.  The 
diagnosis was chronic right knee sprain with patella 
tendonitis and remnants of Osgood-Schlatter's disease.  

The Board also observes that while VA outpatient treatment 
reports reflect the veteran's complaints of right knee pain, 
examination findings showed only pain on motion, but no 
effusion, warmth or erythema.

With respect to Diagnostic Code 5257, the VA examination has 
failed to document recurrent instability or subluxation in 
either knee.  Thus, a higher evaluation is not warranted 
under that Diagnostic Code.

The Board also has considered VA General Counsel Opinions 
regarding separate ratings for arthritis and instability of 
the knee under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 
23-97, VAOPGCPREC 9-98.  As noted above, instability has not 
been documented on clinical examination, nor was arthritis 
shown on X-ray.  Accordingly, the Board finds that separate 
ratings are not warranted.  

Additionally, VA General Counsel has held that separate 
ratings may be assigned for limitation of flexion and 
extension of the knee.  VAOPGCPREC 9-2004.  As the veteran 
has not had flexion or extension limited to a compensable 
degree at any point during the course of the appeal, separate 
ratings for limitation of extension and flexion are not 
warranted.

As noted above, the veteran has full range of motion of the 
right knee.  At the time of the June 2007 VA examination, the 
examiner specifically noted that there was no further loss of 
range of motion due to painful motion, weakness, fatigue or 
lack of endurance.  Thus, there is no basis for a higher 
rating, even considering the provisions of DeLuca, 8 Vet. 
App. 202.

In the absence of limitation of motion of the right knee or 
objective findings of instability or subluxation, there is no 
basis on which a higher evaluation may be assigned.  The 
Board concludes that the medical findings on examination are 
of greater probative value than the veteran's and his 
family's allegations regarding the severity of his right knee 
disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for a patellofemoral syndrome of the right 
knee.

C.  Hammertoes 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5282, a hammer toe 
of a single toe warrants a noncompensable rating, but when 
involving all toes, unilaterally, without claw foot, a 10 
percent rating is the maximum rating assignable.

A 30 percent rating will be assigned for bilateral acquired 
flatfoot which is severe; objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  When moderate; weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, a 10 
percent evaluation will be assigned.  When mild; symptoms 
relived by built-up shoe or arch support, a noncompensable 
will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

A 30 percent rating may be assigned for other foot injuries 
which are severe.  When moderately severe, a 20 percent 
evaluation will be assigned and when moderate, a 10 percent 
rating will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.

In addition to a hammertoe deformity of each foot, service 
connection is also in effect for a scar of each little toe.  
Each of these scars is evaluated as 10 percent disabling.

The evidence supporting the veteran's claim includes his 
statements and some of the medical findings of record.  The 
veteran's parents provided a statement mentioning his lack of 
mobility and need for pain killers.  His sister also provided 
a statement that the veteran continues to experience pain in 
his feet and swelling in his toes.

On VA examination in June 2007, the veteran reported 
continuous pain in his toes, ranging from 7/10 on a good day, 
and 9/10 on a bad day.  He claimed that flare-ups were 
relieved by lying down and elevating his feet.  The examiner 
noted that when the veteran stood up, his arches flattened 
out somewhat.  There was a mild degree of pes planus when the 
veteran was weight bearing.  There was a definite area of 
hypoesthesia loss of sensation of the tip of the toes and 
around the scars on the toes, it appeared to be 
hypersensitive.  The examiner stated that the findings 
indicted that there was some type of nerve injury during the 
surgery.  

The evidence against the veteran's claim includes the medical 
findings on the June 2007 VA examination.  This examination 
demonstrated no edema, weakness, instability or tenderness, 
other than that involving the little toes of each foot.  The 
toes appeared to be normal in alignment, and the examiner 
stated that they did not appear to be any worse than they 
were when he examined the veteran in 2005.  He commented that 
the veteran had very mild hammertoes of the third and fourth 
toes of each foot, and he could not see them causing any 
problems.  He added that while the veteran had evidence of 
some pes planus, the veteran did not have any tenderness on 
the soles of his feet on pressure.  There was no evidence of 
hallux valgus or neuromas.  His pes planus was characterized 
as mild.  The examiner also noted that repetitive movements 
of the toes did not in any way affect the veteran's ability 
to use them.  The veteran could heel and toe walk without 
much problem.

The veteran is in receipt of the maximum schedular rating 
under Diagnostic Code 5282.  Inasmuch as the veteran's pes 
planus is mild, there is no basis for a higher rating under 
Diagnostic Code 5276.  Even if the Board were to consider the 
provisions of Diagnostic Code 5284, his hammertoe deformity 
is not productive of a moderately severe injury to either 
foot.  The Board concludes that the medical findings on 
examination are of greater probative value than the veteran's 
and his family's statements regarding the severity of 
hammertoes of each foot.  The Board finds, therefore, that 
the preponderance of the evidence is against the claim for an 
increased rating for hammertoe deformity of the third and 
fourth toes of the each foot, pes planus, and status post 
hammertoe repair of the fifth toe.

	II.  Total disability rating based on individual 
unemployability (TDIU) 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  For the above purpose of one 60 percent disability 
or one 40 percent disability, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a)(1).  

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is a recognition that the impairment makes if 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  In determining whether an 
appellant is entitled to a TDIU rating, neither appellant's 
non-service-connected disabilities nor advancing age may be 
considered.  

The record discloses that the veteran has completed one year 
of college and he has work experience in manufacturing, on an 
assembly line and manual labor.  He last worked on a full-
time basis in December 2002.

Service connection is in effect for adjustment disorder with 
depressed mood, evaluated as 50 percent disabling; 
patellofemoral syndrome of the right knee, evaluated as 10 
percent disabling; hammertoe deformity of the third and 
fourth toes of the right foot, pes planus, and status post 
hammertoe repair of the fifth toe, evaluated as 10 percent 
disabling; hammertoe deformity of the third and fourth toes 
of the left foot, pes planus and status post hammertoe repair 
of the fifth toe, evaluated as 10 percent disabling; and 
tender scars of the left and right little toes, status post 
hammertoe repairs, each evaluated as 10 percent disabling.  
The combined schedular evaluation is 70 percent.

The evidence supporting the veteran's claim includes his 
statements and some of the medical findings of record.  The 
veteran's parents provided a statement that the veteran has 
demonstrated lack of hope and discouragement in meeting 
normal functioning as a student and as an employee.  His 
sister stated that his inability to stay focused prohibits 
his attempts to be capable of following through or completing 
his education and employment desire for any lifetime career.  

The Board notes that following the VA psychiatric examination 
in June 2007, the examiner commented that it was very likely 
that the veteran was unable to engage in unskilled labor that 
would require heavy physical work for extended periods of 
time.  

The evidence against the veteran's claim includes the medical 
evidence of record.  The examiner stated on the June 2007 VA 
psychiatric examination that the veteran's pain issues seemed 
to be less prominent and that his symptoms of depression were 
also less.  He added that the veteran's anxiety had a great 
deal to do with his struggles with his identity and his 
position in life, that is, what he owed his parents and what 
he could establish as a life for himself.  He also stated 
that the veteran was able to maintain activities of daily 
living, including personal hygiene, and that he seemed to be 
in remission from depression since he had been on medication 
for about six months.  The examiner further indicated that 
the veteran's social functioning was not impaired.  He 
commented that the veteran's employment was impaired only in 
that he was not working out of his difficulty in coming to 
terms with who he is and what kind of work he wanted to do.  

The issue in this case is whether the veteran is capable of 
performing the acts required by employment.  In this case, 
there is no competent medical evidence of record 
demonstrating that the veteran is unemployable solely due to 
his service-connected disabilities.  The Board finds that the 
medical evidence of record is of greater probative value than 
the statements of the veteran and his family.  Thus, the 
preponderance of the evidence is against the claim for a 
total rating based on individual unemployability due to 
service-connected disability.  






	(CONTINUED ON NEXT PAGE)




ORDER

An initial evaluation in excess of 50 percent for adjustment 
disorder with depressed mood is denied.

An increased rating for patellofemoral syndrome of the right 
knee is denied.

An increased rating for hammertoe deformity of the third and 
fourth toes of the right foot, pes planus, and status post 
hammertoe repair of the fifth toe is denied.

An increased rating for hammertoe deformity of the third and 
fourth toes of the left foot, pes planus, and status post 
hammertoe repair of the fifth toe is denied.

A total rating based on individual unemployability due to 
service-connected disability is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


